Name: 87/551/EEC: Council Decision of 17 November 1987 adopting a research and development coordination programme of the European Economic Community in the field of medical and health research (1987 to 1991)
 Type: Decision
 Subject Matter: research and intellectual property;  health
 Date Published: 1987-11-24

 Avis juridique important|31987D055187/551/EEC: Council Decision of 17 November 1987 adopting a research and development coordination programme of the European Economic Community in the field of medical and health research (1987 to 1991) Official Journal L 334 , 24/11/1987 P. 0020 - 0025*****COUNCIL DECISION of 17 November 1987 adopting a research and development coordination programme of the European Economic Community in the field of medical and health research (1987 to 1991) (87/551/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 130Q (2) thereof, Having regard to the proposal from the Commission (1), In cooperation with the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Article 2 of the Treaty assigns to the Community the task, inter alia, of promoting throughout the Community a harmonious development of economic activities, a continuous and balanced expansion and an accelerated raising of the standard of living; Whereas, by Decision 78/167/EEC (4), as amended by Decision 81/21/EEC (5), and Decisions 78/168/EEC (6) and 78/169/EEC (7), the Council adopted three concerted projects as a first programme in the field of medical and public health research; Whereas, by Decision 80/344/EEC (8), the Council adopted a second research programme in the field of medical and public health research; Whereas, by Decision 82/616/EEC (9), the Council adopted a third and sectoral research programme in the field of medical and public health research; Whereas the fourth research and development programme dealt with by this Decision appears necessary to attain, in the course of the operation of the common market, the objectives of the Community as regards the harmonious development of economic activities, a continuous and balanced expansion and an accelerated raising of the standard of living, account being taken in particular of potential economic and industrial development within the fields covered by the research areas; Whereas the Member States intend, in accordance with the rules and procedures applicable to their national programmes, to carry out all or part of the research indicated in Annex I, and are prepared to integrate such research into a process of coordination at Community level until 31 December 1991; Whereas the cost of the research indicated in Annex I, performed in the Member States, is estimated at more than 1 500 million ECU; Whereas, by Decision 87/516/Euratom, EEC (10), the Council has adopted a framework programme of Community activities in the field of research and technological development (1987 to 1991) providing for research to be undertaken related to the quality of life including health; whereas Community research in the field of medical and health research has already contributed effectively to the aim of improving safety and protecting health within the objective of improving living and working conditions; Whereas the European Council in Milan on 28 and 29 June 1985 emphasized the value of launching a European action programme against cancer; whereas, pursuant to the conclusions of further European Councils, the Commission forwarded to the Council a proposal for a 'Europe against cancer' programme for a plan of action (1987 to 1989) towards which the respective research part covered by this Decision would effectively contribute; Whereas AIDS (Acquired Immune Deficiency Syndrome) is a rapidly increasing transmissible disease of the greatest concern to the public healh authorities of the Member States; whereas, pursuant to the resolution on AIDS of the European Parliament (1) and that of the representatives of the Governments of the Member States, meeting within the Council (2), and to the demand of the European Council in London on 5 and 6 December 1986, the Commission forwarded to the Council a 'communication on the fight against AIDS' in which the respective research part covered by this Decision would represent an integral part; Whereas, in addition to the target 'AIDS research' newly incorporated in this programme, the Community shall, as foreseen in the communication from the Commission of 11 February 1987, take steps as soon as possible, in conformity with the conclusions adopted by Community Health Ministers on 15 May 1987, to implement a European action programme on 'the fight against AIDS'; Whereas, in addition to the medical AIDS research to be coordinated by the Commission, the main thrust of this action programme will be psychosocial (information, prevention and assistance to HIV carriers); Whereas the Community is empowered to conclude agreements with non-member States in the fields covered by this Decision; whereas it may prove advisable to associate the non-member States participating in European cooperation in the field of scientific and technical research (COST), wholly or partly with the programme by this Decision; whereas, by Decisions 82/178/EEC (3), 83/224/EEC (4), 83/225/EEC (5), 85/150/EEC (6), 86/71/EEC (7) and 86/233/EEC (8), the Council has concluded or amended such agreements on concerted projects in the field of medical and public health research; Whereas the Committee of Scientific and Technological Reserch (CREST) has given its opinion on the Commission's proposal, HAS DECIDED AS FOLLOWS: Article 1 A research and development coordination programme of the European Economic Community in the field of medical and health research is hereby adopted for a period of five years commencing on 1 January 1987. The programme shall consist of the coordination at Community level, within the research areas described in Annex I, of those activities which form part of the research programmes of the Member States. Article 2 The funds estimated as necessary for the Community contribution to the coordination amount to 65 million ECU, including expenditure on a staff of 12. The internal and indicative distribution of these funds is set out in Annex II. It is anticipated that projects relating to this programme shall be carried out mainly by means of the concerted action method, with the Commission meeting the coordination costs. In other cases, such as fellowships and support for centralized facilities, a more substantial funding may be provided. The Committee referred to in Article 3 will be consulted. Article 3 The Commission shall be responsible for the execution of the programme. It shall be assisted in its tasks by the Management and Coordination Advisory Committee (CGC) on Medical and Health Research, set up by Decision 84/338/Euratom/ECSC/EEC (9). The Committee may be assisted by 'concerted action committee' (COMAC) composed of experts designated by the competent authorities of the Member States. Article 4 During the course of its third year, the Commission shall proceed to the evaluation of the programme, having regard to its objectives set out in Annex I. As a result of this evaluation, the Commission may, following the appropriate procedures and after the Committee referred to in Article 3 has been consulted, submit a proposal to revise the programme. The Council and the European Parliament shall be informed of the results of the evaluation. Article 5 Implementation and coordination of the national contributions to the programme shall be carried out by the national bodies in the list given for guidance in Annex III. Article 6 In accordance with a procedure to be laid down by the Commission, after having consulted the Committee referred to in Article 3, the participating Member States and the Commission shall regularly exchange all useful information concerning the execution of the research covered by this Decision. The participating Member States and the Commission shall exchange all information relevant for coordination purposes. Member States shall also endeavour to provide the Commission with information on similar research planned or carried out by bodies which are not under their authority. Any information shall be treated as confidential if so required by the Member State which provides it. On completion of the programme, the Commission, in agreement with the Committee, shall send to the Member States and the European Parliament a summary report on the implementation and results of the programme, particularly so that the results obtained may be accessible as rapidly as possible to the undertakings, institutions and other parties concerned, especially in the social area. Article 7 1. In accordance with Article 228 of the Treaty, the Council may conclude agreements with the non-member States participating in European cooperation in the field of scientific and technical research (COST) with a view to associating them wholly or partly with this programme. 2. The Commission is hereby authorized to negotiate the agreements referred to in paragraph 1. Article 8 This Decision shall apply from 1 January 1987 until 31 December 1991. Done at Brussels, 17 November 1987. For the Council The President L. TOERNAES (1) OJ No C 50, 26. 2. 1987, p. 59 and amended proposal submitted on 28 September 1987 (not yet published in the Official Journal). (2) OJ No C 281, 19. 10. 1987 and decision delivered on 28 October 1987 (not yet published in the Official Journal). (3) OJ No C 105, 21. 4. 1987, p. 7. (4) OJ No L 52, 23. 2. 1978, p. 20. (5) OJ No L 43, 13. 2. 1981, p. 12. (6) OJ No L 52, 23. 2. 1978, p. 24. (7) OJ No L 52, 23. 2. 1978, p. 28. (8) OJ No L 78, 25. 3. 1980, p. 24. (9) OJ No L 248, 24. 8. 1982, p. 12. (10) OJ No L 302, 24. 10. 1987, p. 1. (1) OJ No C 88, 14. 4. 1986, p. 83. (2) OJ No C 184, 23. 7. 1986, p. 21. (3) OJ No L 83, 29. 3. 1982, p. 1. (4) OJ No L 126, 13. 5. 1983, p. 1. (5) OJ No L 126, 13. 5. 1983, p. 7. (6) OJ No L 58, 26. 2. 1985, p. 26. (7) OJ No L 75, 20. 3. 1986, p. 31. (8) OJ No L 158, 13. 6. 1986, p. 58. (9) OJ No L 177, 4. 7. 1984, p. 25. ANNEX I OBJECTIVES AND SCIENTIFIC AND TECHNICAL CONTENT (Coordination programme 1987 to 1991) The main objectives of European collaboration in medical and health research are to: - increase the scientific efficiency of the relevant research and development efforts in the Member States through their gradual coordination at Community level following the mobilization of the available research potential of national programmes, and also their economic efficiency through sharing of tasks and strengthening the joint use of available health research resources, - improve scientific and technical knowledge in the research and development areas selected for their importance to all Member States, and promote its efficient transfer into practical applications, taking particular account of potential industrial and economic developments in the areas concerned, - optimize the capacity and economic efficiency of health care efforts throughout the countries and regions of the Community. and, more specifically, to: - obtain, through coordination of similar projects in Member States, results from a larger sample more quickly and with a higher degree of confidence, - harmonize, through coordination of initially differing projects, their methodologies so that their results may be compared directly, - produce benefits in health care more quickly through dissemination of information and results, and through making knowledge of developments in medical technology more widely available. The Commission will also establish the specific objectives for individual projects in concertation with the Committee referred to in Article 3. Programme scheme SUBPROGRAMME I: MAJOR HEALTH PROBLEMS 1.2.3 // Target // I.1. // Cancer // Area // I.1.1. // Cancer research training scheme // Area // I.1.2. // Clinical treatment research // Area // I.1.3. // Epidemiological research // Area // I.1.4. // Early detection and diagnosis // Area // I.1.5. // Drug development // Area // I.1.6. // Experimental (fundamental) research // Target // I.2. // Aids // Area // I.2.1. // Disease control and prevention // Area // I.2.2. // Viro-immunological research // Area // I.2.3. // Clinical research // Target // I.3. // Age-related health problems // Area // I.3.1. // Reproduction // Area // I.3.2. // Ageing and disease // Area // I.3.3. // Disabilities // Target // I.4. // Environment and life-style related health problems // Area // I.4.1. // Breakdown in human adaptation // Area // I.4.2. // Nutrition // Area // I.4.3. // Consumption of illicit drugs // Area // I.4.4. // Infections SUBPROGRAMME II: HEALTH RESOURCES 1.2.3 // Target // II.1. // Medical technology development // Area // II.1.1. // Diagnostic methods and monitoring // Area // II.1.2. // Treatment and rehabilitation // Area // II.1.3. // Technical and clinical evaluation // Target // II.2. // Health service research (1) // Area // II.2.1. // Research on prevention // Area // II.2.2. // Research on care delivery systems // Area // II.2.3. // Research on health care organization // Area // II.2.4. // Health technology assessment ANNEX II INDICATIVE INTERNAL DISTRIBUTION OF FUNDS (1987 TO 1991) SUBPROGRAMME I: MAJOR HEALTH PROBLEMS 1.2.3.4 // // // million ECU // % // Target I.1. // Cancer // 18,0 // 27,5 // Target I.2. // Aids // 14,0 (2) // 21,5 // Target I.3. // Age-related health problems // 9,0 // 14,0 // Target I.4. // Environment and life-style related health problems // 5,5 // 8,5 SUBPROGRAMME II: HEALTH RESOURCES 1.2.3.4 // // // million ECU // % // Target II.1. // Medical technology development // 11,5 // 17,5 // Target II.2. // Health service research // 7,0 // 11,0 // // TOTAL // 65,0 // 100 % (1) The following actions will be carried out through seminars, studies and exchange of personnel for training purposes: - Evaluation of integrated non-communicable diseases prevention and control programmes (foreseen in Area II.2.1), - Comprehensive community care of the mentally ill (foreseen in Area II.2.2), - Health care planning and management (foreseen in Area II.2.3), - Evaluation of clinical practice in hospitals (foreseen in Area II.2.3). (2) Including support to 'centralized facilities' for primates. ANNEX III IMPLEMENTATION AND COORDINATION OF THE NATIONAL CONTRIBUTIONS TO THE PROGRAMME The authorities of the participating Member States, listed below for guidance, will endeavour to ensure the implementation of the national contributions to the respective research areas indicated in Annex I, as well as their coordination at national level: 1.2 // BELGIUM: // MinistÃ ¨re de la santÃ © publique et de l'Environnement, Bruxelles // // Service de programmation de la politique scientifique, Bruxelles // // Ministerie van Volksgezondheid en Leefmilieu, Brussel // // Dienst Programmatie Wetenschapsbeleid, Brussel // DENMARK: // Forskningssekretariatet, Koebenhavn // // Statens laegevidenskabelige Forskningsraad, Koebenhavn // GERMANY: // Bundesminister fuer Forschung und Technologie, Bonn // // Bundesminister fuer Jugend, Familie, Frauen und Gesundheit, Bonn // // Bundesminister fuer Arbeit und Sozialordnung, Bonn // GREECE: // YpoyrgeÃ ­o EnÃ ©rgeias, Ã revnas kai TechnologÃ ­as, AthÃ ­na // // YpoyrgeÃ ­o YgeÃ ­as, PrÃ ³noias kai KoinonikÃ ³n AsfalÃ ­seon, AthÃ ­na // SPAIN: // Ministerio de Sanidad y Consumo, Madrid // // Ministerio de EducaciÃ ³n y Ciencia, Madrid // FRANCE: // Ministre dÃ ©lÃ ©guÃ © chargÃ © de la recherche et de l'enseignement supÃ ©rieur // // INSERM - Institut national de la santÃ © et de la recherche mÃ ©dicale, Paris // // MinistÃ ¨re des affaires sociales et de la solidaritÃ © nationale, Paris // IRELAND: // Health Research Board, Dublin // // Department of Health, Dublin // ITALY: // CNR - Consiglio nazionale della ricerca, Roma // // Istituto superiore di sanitÃ , Roma // LUXEMBOURG: // MinistÃ ¨re de la SantÃ ©, Luxembourg // NETHERLANDS: // Ministerie van Welzijn, Volksgezondheid en Cultuur // // Ministerie van Onderwijs en Wetenschappen // PORTUGAL: // Instituto nacional de Sande, Lisboa // UNITED KINGDOM: // MRC - Medical Research Council, London // // DHSS - Department of Health and Social Security, LondonUNITED KINGDOM : MRC _ MEDICAL RESEARCH COUNCIL, LONDON // DHSS _ DEPARTMENT OF HEALTH AND SOCIAL SECURITY, LONDON